DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Zorsch, Cory on 3/8/2021.

Cancel claim(s) 7 & 14.

(Currently Amended) A method of controlling an Active Noise Reduction (ANR) audio system comprising: 
detecting an instability condition in a first headphone 
generating one or more control signals to adjust one or more ANR parameters of the first headphone using a first controller, wherein the one or more ANR parameters are adjusted to change the first headphone from a first ANR state to a second ANR state to mitigate the instability condition; [[and]]
detecting that the first headphone switched from the first ANR state to the second ANR state, from the second ANR state to the first ANR state, and then from the first ANR state to the second ANR state a predetermined number of times; and keeping the first headphone in the second ANR state; and
synchronizing the one or more ANR parameters of the first headphone with one or more parameters of a second headphone.


a first headphone comprising:
a first controller arranged to:
detect an instability condition in the first headphone ,wherein the first controller is arranged to detect that the first headphone switched from the first ANR state to the second ANR state, from the second ANR state to the first ANR state, and then from the first ANR state to the second ANR state a predetermined number of times and keep the first headphone in the second ANR state;
synchronize the one or more ANR parameters of the first headphone with the one or more ANR parameters of a second headphone; 
	the second headphone comprising:
a second controller arranged to: 
detect an instability condition in the second headphone and generate one or more control signals to adjust one or more ANR parameters of the second headphone, wherein the one or more ANR parameters are adjusted to change the second headphone from a first ANR state to a second ANR state to mitigate the instability condition and wherein the instability condition is related to an audio feedback; and
synchronize the one or more ANR parameters of the second headphone with the one or more ANR parameters of a first headphone;



detect an instability condition in a first headphone 
generate one or more control signals to adjust one or more ANR parameters of the first headphone using a first controller, wherein the one or more ANR parameters are adjusted to change the first headphone from a first ANR state to a second ANR state to mitigate the instability condition; [[and]]
detect that the first headphone switched from the first ANR state to the second ANR state, from the second ANR state to the first ANR state, and then from the first ANR state to the second ANR state a predetermined number of times; and keep the first headphone in the second ANR state; and
synchronize the one or more ANR parameters of the first headphone with one or more parameters of a second headphone. 



Allowable Subject Matter
Claim(s) 1-6 & 8-13 & 15-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571)270-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISLER PAUL/Primary Examiner, Art Unit 2654